DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silveri (US 2015/0168342).
Silveri discloses a self-cleaning analyzer system for sensing a chemical characteristic of a fluid sample, comprising: 
a sensing chamber (figs 20-24, sensor chamber includes 436) including a sample inlet (para 27, 43, fig. 8, 20-24; narrow opening from 434 to 436 as seen in the 
a sensor (three electrodes, para 44, 142, ph sensor, chlorine sensor) configured to sense the chemical characteristic of the fluid sample in the sensing chamber (this limitation does not further structural limit the instant claim because the Applicant has not positively recite what sensor is provided within the sensing chamber, i.e. pH, conductivity, optical, etc.); 
a plurality of cleaning beads (fig. 20-24, ref. 470, para 141) contained in the sensing chamber (beads are provided within chamber 436 as seen in fig. 9); and 
an agitator (magnetically coupled impeller; 300/306) configured to stir the fluid sample and the plurality of cleaning beads in the sensing chamber in a vertically upward direction toward the sensor from a lower portion (this limitation does not further structurally limit the instant claim.  Applicant has not claimed the agitator located within the sensing chamber) of the sensing chamber located adjacent to and confronting the sample inlet (The prior art is structurally capable of performing this function as the impeller provides movement of the sample to sensing chamber where the plurality of beads reside which clean the sensor when the agitator impeller is turned on; para 29; further the outlet 460 is position above the inlet (narrow opening positioned between 434 and 436, see annotated figure below) when the sensor system is inserted 
 wherein one or more of the plurality of cleaning beads contact the sensor when the agitator stirs the fluid sample (this limitation does not further structurally limit the instant claims.  Silveri is structurally capable of providing the beads in contact with the sensor because the beads are in the sensing chamber, para 29).  

    PNG
    media_image1.png
    608
    765
    media_image1.png
    Greyscale

Regarding claim 2, wherein the agitator (magnetically coupled impeller; 300) is configured to achieve homogenous mixing of the fluid sample and a reagent.)
Regarding claim 3, wherein the sensing chamber includes a volume of trapped air or gas for trapping waste (this limitation does not further limit the instant claim. Para 27 states an outlet is provided above the sensor end which allows air to escape the sensor chamber when the sensor is placed into a fluid sample).  
Regarding claim 4, wherein the agitator is a stirrer (the magnetic impeller assembly is a stirrer in that it spins and moves the fluid within the sensing chamber).  
Regarding claim 5, wherein the stirrer is magnetic, the system further comprising a rotating magnet (impeller 300 is magnetically controlled) configured to cause rotation of the stirrer.  
Regarding claim 6, wherein the agitator is a stream or pulse of air or gas (this limitation does not further structurally limit the parent claim in that the Applicant has not positively claimed a chamber that is charged with gas/air and a pump that provided the pulse of air or gas to the chamber).  
Regarding claim 7, wherein the sample inlet and sample outlet are configured to prevent movement of the cleaning beads outside of the sensing chamber (this limitation does not further structurally limit the parent claim in that the Applicant has not claimed a bead size that is larger than the inlet or outlet or a filter between the inlet or outlet).
Regarding claim 8, wherein the sample inlet and sample outlet include one or more pins in registration with the sample inlet and sample outlet, respectively, that are sized to prevent the cleaning beads from entering the sample inlet and sample outlet 
Regarding claim 9, wherein the sample inlet and sample outlet include a mesh (see annotated figure above) in registration with the sample inlet and sample outlet that is sized to prevent the cleaning beads from entering the sample inlet and sample outlet (para.  
Regarding claim 10, wherein the cleaning beads are balls with a diameter of about 3 mm (par 141 discloses the .135 which is approximetly 3mm).  
Regarding claim 11, wherein the cleaning beads are glass balls (para 37).  
Regarding claim 12, wherein the cleaning beads are plastic balls (para 37).  
Regarding claim 13, further comprising a temperature probe (para 25, 38) configured to sense a temperature of the fluid sample in the sensing chamber (this limitation does not further structurally limit the instant claim).  
Regarding claim 14, wherein the sensor is configured to sense the chemical characteristic of the fluid sample as it continuously flows through the sensing chamber (this limitation does not further structurally limit the instant claim).    
Regarding claim 15, wherein the sample outlet is positioned at a height above the sample inlet (para 27 states an outlet is provided above the sensor end which allows air to escape the sensor chamber when the sensor is placed into a fluid sample);  and sensor to allow for a batch sensing process.  
Regarding claim 16, wherein the chemical characteristic comprises a total residual oxidants present in the fluid sample (this limitation does not further structurally limit the instant claim).   

Regarding claim 18, Silveri discloses a method for sensing a chemical characteristic of a fluid sample using the self-cleaning analyzer system of claim 1 (See the rejection of claim 1), comprising: 
providing the fluid sample to the sensing chamber via the sample inlet; 
sensing the chemical characteristic of the fluid sample (pH sensor, chlorine sensor, para 140); and 
stirring the fluid sample and the cleaning beads in the sensing chamber via the agitator causing one or more of the plurality of cleaning beads to contact the sensor (para 141-143).  
Regarding claim 19, wherein providing the fluid sample to the analyzer system is continuous (the impeller pulls sample into the sensor chamber continuously).  
Regarding claim 20, wherein providing the fluid sample to the sensing chamber comprises providing a predetermined volume of the fluid sample and sensing the chemical characteristic of the fluid sample is a batch process (the impeller is programmed to turn on by a processor which indicates the fluid sensing to occur).  
Regarding claim 21, further comprising mixing a reagent with the fluid sample (para 9).  
Regarding claim 22, wherein mixing the reagent with the fluid sample occurs prior to providing the fluid sample to the sensing chamber (the reagent is mixed with the sample prior to the sample chamber being placed into the liquid).  
.

Response to Arguments
Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive.  Applicant argues, “Silveri taken alone, or in any combination with any of the other prior art of record, fails to teach a self-cleaning analyzer system including an agitator that is configured to stir the fluid sample and the plurality of cleaning beads in the sensing chamber in a vertically upward direction toward a sensor from a lower portion of the sensing chamber located adjacent to and confronting the sample inlet as now recited in amended independent claim 1.”  Silveri discloses an agitator (magnetically coupled impeller; 300/306) configured to stir the fluid sample and the plurality of cleaning beads in the sensing chamber in a vertically upward direction toward the sensor from a lower portion (this limitation does not further structurally limit the instant claim.  Applicant has not claimed the agitator located within the sensing chamber) of the sensing chamber located adjacent to and confronting the sample inlet (The prior art is structurally capable of performing this function as the impeller provides movement of the sample to sensing chamber where the plurality of beads reside which clean the sensor when the agitator impeller is turned on; para 29; further the outlet 460 is position above the inlet (narrow opening positioned between 434 and 436, see annotated figure below) when the sensor system is inserted horizontally into a pipe fitting as shown for example in figures. 4 and 5.  The cleaning beads are located adjacent to and confronting the sample inlet as shown below in the annotated figure.  The radially outlet channel is oriented upwardly as shown so that captured air can be purged during operation; para 138).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797